Case 1:19-cv-01337-ALC Document 1-2 Filed 02/12/19 Page 1 of 2




              EXHIBIT B
              Case 1:19-cv-01337-ALC Document 1-2 Filed 02/12/19 Page 2 of 2



                                                     Jeremy Singer-Vine <jeremy.singer-vine@buzzfeed.com>



Freedom of Information Act Case 2018-00661-F
Codispot, Nathan D SrA USAF (US) <nathan.d.codispot.mil@mail.mil>              Mon, Nov 27, 2017 at 10:48 AM
To: "jeremy.singer-vine@buzzfeed.com" <jeremy.singer-vine@buzzfeed.com>
Cc: "Rechenmacher, Cole D A1C USAF (US)" <cole.d.rechenmacher.mil@mail.mil>, "Rogervelez, Nicholas J SrA
USAF (US)" <nicholas.j.rogervelez.mil@mail.mil>, "Smith, Derek E SrA USAF 844 CG (US)"
<derek.e.smith31.mil@mail.mil>


 Good Morning,

 This email is to inform you that we have started working on your FOIA case concerning All spreadsheets, PDFs,
 and other documents containing lists of civilians
 invited or scheduled to partake in tours of Air Force One between Jan. 20, 2017 and now.

 Your FOIA case number is 2018-00661-F please use that number when inquiring about your FOIA case in order
 to make it easier and faster to give you an update on you request.

 V/R,

 //SIGNED//

 Nathan D. Codispot, SrA, USAF
 FOIA Manager
 744th Comm Squadron
 Joint Base Andrews, MD
 DSN 981-1045
 Comm. (301) 981-0019
